





As Approved by the Compensation Committee
July 9, 2018


CUMMINS INC.
2012 OMNIBUS INCENTIVE PLAN
As Amended and Restated


1.Purpose and Effective Date.


(a)Purpose. The Cummins Inc. 2012 Omnibus Incentive Plan, as amended and
restated, is designed to attract, retain, focus and motivate executives, other
selected employees, directors and consultants and to link the interests of these
individuals with the interests of the Company’s shareholders over the longer
term. The Plan will accomplish these objectives by offering the opportunity to
acquire shares of the Company’s common stock, receive monetary payments based on
the value of such common stock or receive other incentive compensation on the
terms that this Plan provides.


(b)     Effective Date. This Plan became effective on May 8, 2012, the date on
which the Plan was approved by the Company’s shareholders (the “Effective
Date”). As a result of shareholder approval of this Plan, the Company’s prior
equity incentive compensation plan, the Cummins Inc. 2003 Stock Incentive Plan
(the “Prior Plan”), terminated on the Effective Date; each of the Cummins Inc.
Senior Executive Target Bonus Plan, the Cummins Inc. Target Bonus Plan, the
Cummins Inc. Senior Executive Longer Term Performance Plan and the Cummins Inc.
Longer Term Performance Plan terminated on December 31, 2012; and no new awards
could be granted under such plans after their respective termination dates;
provided that each such plan continued to govern awards outstanding as of the
date of such plan’s termination and such awards continued in force and effect
until terminated pursuant to their respective terms. The Board amended and
restated this Plan on February 13, 2017, contingent on subsequent shareholder
approval of this Plan as amended and restated, and shareholders approved the
amendment and restatement on May 9, 2017.
2.Definitions. Capitalized terms used in this Plan have the following meanings:
 
(a)“Administrator” means the Committee; provided that, to the extent the Board
has retained authority and responsibility as an Administrator of the Plan or
delegated it to another committee of the Board as permitted by Section 3(b), the
term “Administrator” shall also mean the Board or such other committee or, to
the extent the Committee has delegated authority and responsibility as an
Administrator of the Plan to one or more officers of the Company as permitted by
Section 3(b), the term “Administrator” shall also mean such officer or officers.


(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Exchange Act. Notwithstanding the foregoing,
for purposes of determining those individuals to whom an Option or Stock
Appreciation Right may be granted, the term “Affiliate” means any entity that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with, the Company within the meaning of Code Sections
414(b) or (c); provided that, in applying such provisions, the phrase “at least
20 percent” shall be used in place of “at least 80 percent” each place it
appears therein.


(c)“Amendment Approval Date” means the date on which the Company’s shareholders
approve this Plan as amended and restated by the Board on February 13, 2017.




1

--------------------------------------------------------------------------------





(d)“Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Shares, an
Annual Incentive Award, a Long-Term Incentive Award, Dividend Equivalent Units
or any other type of award permitted under the Plan.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” means, except as otherwise determined by the Administrator and set
forth in an Award agreement: (i) if a Participant is subject to an employment,
retention or similar agreement with the Company or an Affiliate that includes a
definition of “Cause”, such definition, and (ii) for all other Participants, (A)
the willful and continued failure of the Participant to perform substantially
the Participant’s duties with the Company or one of its Affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or (B) the Participant’s conviction of (or plea of nolo contendere to) a
felony.


(g)“Change of Control” means the occurrence of any of the following:


(i)there shall be consummated (A) any merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (x) the Company or
(y) any of its Subsidiaries, but in the case of this clause (y) only if Company
Voting Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”)
if such Reorganization or Sale requires the approval of the Company’s
shareholders under the law of the Company’s jurisdiction of organization
(whether such approval is required for such Reorganization or Sale or for the
issuance of securities of the Company in such Reorganization or Sale), unless,
immediately following such Reorganization or Sale, all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto)) of
the Company’s shares or other securities eligible to vote for the election of
the Board (“Company Voting Securities”) outstanding immediately prior to the
consummation of such Reorganization or Sale beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation resulting from such Reorganization or Sale
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing
Corporation”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Corporation that such beneficial owners hold
immediately following the consummation of the Reorganization or Sale as a result
of their ownership prior to such consummation of voting securities of any
company or other entity involved in or forming part of such Reorganization or
Sale other than the Company);


(ii)the shareholders of the Company shall approve any plan or proposal for the
complete liquidation or dissolution of the Company;


(iii)any “person” (as such term is used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) (each a “Person”), other than (A) the Company, (B) a Subsidiary,
(C) any employee benefit plan sponsored by the Company or an Affiliate or (D) a
company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
shall become the beneficial owners (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25% or more of


2

--------------------------------------------------------------------------------





the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise;


(iv)at any time during a period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(the “Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that any individual becoming a director
subsequent to the first day of such period whose election, or nomination for
election, by the Company’s shareholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person, in each case other than the management of
the Company or the Board; or


(v)any other event shall occur that would be required to be reported in response
to Item 6(e) (or any successor provision) of Schedule 14A of Regulation 14A
promulgated under the Exchange Act.
Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to own, directly or
indirectly, in the same proportions as their ownership in the Company, an entity
that owns all or substantially all of the assets or voting securities of the
Company immediately following such transaction or series of transactions.
If an Award is considered deferred compensation subject to the provisions of
Code Section 409A, then the Administrator may include an amended definition of
“Change of Control” in the Award agreement issued with respect to such Award as
necessary to comply with Code Section 409A.
(h)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.


(i)“Committee” means the Compensation Committee of the Board, or such other
committee of the Board that is designated by the Board with the same or similar
authority. The Committee shall consist only of Non-Employee Directors who also
qualify as Outside Directors to the extent necessary for the Plan to comply with
Rule 16b-3 promulgated under the Exchange Act or any successor rule and to
permit Awards that are otherwise eligible to qualify as “performance-based
compensation” under Section 162(m) of the Code to so qualify.


(j)“Company” means Cummins Inc., an Indiana corporation, or any successor
thereto.


(k)“Director” means a member of the Board; “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries; and
“Outside Director” means a Director who qualifies as an outside director within
the meaning of Code Section 162(m).


(l)"Disability" has the meaning given in Code Section 22(e)(3), except as
otherwise determined by the Administrator and set forth in an Award agreement.
The Administrator shall make the determination of Disability and may request
such evidence of disability as it reasonably determines.




3

--------------------------------------------------------------------------------





(m)“Dividend Equivalent Unit” means the right to receive a payment, in cash or
Shares, equal to the cash dividends or other distributions paid with respect to
a Share as described in Section 12.


(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.


(o)“Fair Market Value” means, per Share on a particular date: (i) the last sales
price on such date on the New York Stock Exchange, or if no sales of Stock occur
on the date in question, on the last preceding date on which there was a sale on
that exchange; (ii) if the Shares are not listed on the New York Stock Exchange,
but are traded on another national securities exchange or in an over-the-counter
market, the last sales price (or, if there is no last sales price reported, the
average of the closing bid and asked prices) for the Shares on the particular
date, or on the last preceding date on which there was a sale of Shares on that
exchange or market; or (iii) if the Shares are neither listed on a national
securities exchange nor traded in an over-the-counter market, the price
determined by the Administrator.


(p)“Incentive Award” means the right to receive a cash payment to the extent
Performance Goals are achieved (or other requirements are met), and shall
include “Annual Incentive Awards” as described in Section 10 and “Long-Term
Incentive Awards” as described in Section 11.


(q)“Option” means the right to purchase Shares at a stated price for a specified
period of time.


(r)“Participant” means an individual selected by the Administrator to receive an
Award.


(s)“Performance Goals” means any goals the Administrator establishes that relate
to one or more of the following with respect to the Company or any one or more
of its Subsidiaries, Affiliates or other business units: net sales; cost of
sales; revenue; gross margin; gross income; net income; operating income; income
from continuing operations; earnings (including before taxes, and/or interest
and/or depreciation and amortization); earnings per share (including diluted
earnings per share); price per share; cash flow; free cash flow; net cash
provided by operating activities; net cash provided by operating activities less
net cash used in investing activities; net operating profit; ratio of debt to
debt plus equity; return on shareholder equity; return on equity; return on
sales; return on capital; return on assets; return on average net assets;
operating working capital; average accounts receivable; economic value added;
customer satisfaction; operating margin; profit margin; sales performance; sales
growth; sales quota attainment; new sales; cross/integrated sales; client
engagement; client acquisition; internal revenue growth; client retention; total
shareholder return metrics; or a combination of the foregoing. As to each
Performance Goal, the relevant measurement of performance shall be computed in
accordance with generally accepted accounting principles to the extent
applicable, but, unless otherwise determined by the Administrator, will exclude
the effects of the following: (i) charges for reorganizing and restructuring;
(ii) discontinued operations; (iii) asset write-downs; (iv) gains or losses on
the disposition of a business; (v) changes in tax or accounting principles,
regulations or laws; (vi) mergers, acquisitions or dispositions; (vii) impacts
on interest expense, preferred dividends and share dilution as a result of debt
and capital transactions; and (viii) extraordinary, unusual and/or non-recurring
items of income, expense, gain or loss, that, in case of each of the foregoing,
the Company identifies in its publicly filed periodic or current reports, its
audited financial statements, including notes to the financial statements, or
the Management’s Discussion and Analysis section of the Company’s annual report.
With respect to any Award intended to qualify as performance-based compensation
under Section 162(m) of the Code, such exclusions shall be made only to the
extent consistent with Section 162(m) of the Code. To the extent consistent with
Section 162(m), the Administrator may also provide for other adjustments to
Performance Goals in the Award agreement or plan document evidencing any Award
at the time the Award is granted. In addition, the Administrator may
appropriately adjust any evaluation of performance under a Performance Goal to
exclude any of the following events that occurs during a performance period: (i)


4

--------------------------------------------------------------------------------





litigation, claims, judgments or settlements; (ii) the effects of changes in
other laws or regulations affecting reported results; and (iii) accruals of any
amounts for payment under this Plan or any other compensation arrangements
maintained by the Company; provided that, with respect to any Award intended to
qualify as performance-based compensation under Section 162(m) of the Code, such
adjustment may be made only to the extent consistent with Section 162(m) of the
Code. Where applicable, the Performance Goals may be expressed, without
limitation, in terms of attaining a specified level of the particular criterion
or the attainment of an increase or decrease (expressed as absolute numbers,
averages and/or percentages) in the particular criterion or achievement in
relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
In addition, in the case of Awards that the Administrator determines at the date
of grant will not be considered “performance-based compensation” under Section
162(m) of the Code, the Administrator may establish other Performance Goals and
provide for other exclusions or adjustments not listed in this Plan.


(t)“Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 9.


(u)“Performance Unit” means the right to receive a payment and/or Shares valued
in relation to a unit that has a designated dollar value or the value of which
is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved (or other requirements are met) as described in
Section 9.


(v)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, or any group of Persons
acting in concert that would be considered “persons acting as a group” within
the meaning of Treas. Reg. § 1.409A-3(i)(5).


(w)“Plan” means this Cummins Inc. 2012 Omnibus Incentive Plan, as amended and
restated and as it may be further amended from time to time.


(x)“Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer, as described in Section 9.


(y)“Restricted Stock Unit” means the right to receive a payment and/or Shares
equal to the Fair Market Value of one Share that is subject to a risk of
forfeiture or restrictions on transfer, or both a risk of forfeiture and
restrictions on transfer, as described in Section 9.


(z) “Retirement” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, termination of employment or service with the
Company and its Affiliates as a result of early or normal retirement in
accordance with the terms of a retirement plan maintained by the Company or its
Affiliates.


(aa)“Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.


(bb)     “Share” means a share of Stock.


(cc)     “Stock” means the Common Stock of the Company, par value of $2.50 per
share.


(dd)     “Stock Appreciation Right” or “SAR” means the right to receive cash,
and/or Shares with a Fair Market Value, equal to the appreciation of the Fair
Market Value of a Share during a specified period of time.


5

--------------------------------------------------------------------------------





(ee)    “Subsidiary” means any corporation, limited liability company or other
limited liability entity in an unbroken chain of entities beginning with the
Company if each of the entities (other than the last entities in the chain) owns
the stock or equity interest possessing more than fifty percent (50%) of the
total combined voting power of all classes of stock or other equity interests in
one of the other entities in the chain.


3.Administration.


(a)Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan; (ii) prescribe, amend and rescind
rules and regulations relating to this Plan; (iii) correct any defect, supply
any omission, or reconcile any inconsistency in any Award or agreement covering
an Award in the manner and to the extent it deems desirable to carry this Plan
into effect; and (iv) make all other determinations necessary or advisable for
the administration of this Plan. All Administrator determinations shall be made
in the sole discretion of the Administrator and are final and binding on all
interested parties.


(b)Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of
their respective authority and responsibility as an Administrator of the Plan;
provided that no such delegation is permitted with respect to Stock-based Awards
made to Section 16 Participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of Non-Employee Directors. If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.


(c)Indemnification. The Company will indemnify and hold harmless each member of
the Board and the Committee, and each officer or member of any other committee
to whom a delegation under Section 3(b) has been made, as to any acts or
omissions, or determinations made, with respect to this Plan or any Award to the
maximum extent that the law and the Company’s by-laws permit.


4.Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any officer or other employee of the Company or its Affiliates; an individual
that the Company or an Affiliate has engaged to become an officer or employee; a
consultant who provides services to the Company or its Affiliates; or a
Director, including a Non-Employee Director. The Administrator’s granting of an
Award to a Participant will not require the Administrator to grant an Award to
such individual at any future time. The Administrator’s granting of a particular
type of Award to a Participant will not require the Administrator to grant any
other type of Award to such individual.


5.Types of Awards; Assistance to Participants. Subject to the terms of this
Plan, the Administrator may grant any type of Award to any Participant it
selects, but only employees of the Company or a Subsidiary (that qualifies under
Code Section 422) may receive grants of incentive stock options within the
meaning of Code Section 422. Awards may be granted alone or in addition to, in
tandem with, or (subject to the prohibition on repricing set forth in
Section 16(e)) in substitution for any other Award (or any other award granted
under another plan of the Company or any Affiliate, including the plan of an
acquired entity). On such terms and conditions as shall be approved by the
Administrator, the Company or any Subsidiary may directly or indirectly lend
money to any Participant or other person to accomplish the purposes of the Plan,
including to assist such Participant or other person to acquire Shares upon the
exercise of Options, provided that such lending is not permitted to the extent
it would violate terms of the Sarbanes-Oxley Act of 2002 or any other law,
regulation or other requirement applicable to the Company or any Subsidiary.


6

--------------------------------------------------------------------------------





6.Shares Reserved under this Plan.


(a)Plan Reserve. Subject to adjustment as provided in Section 18, an aggregate
of 8,500,000 Shares, plus the number of Shares available for issuance under the
Prior Plan that had not been made subject to outstanding awards as of the
Effective Date, plus the number of Shares described in Section 6(c), are
reserved for issuance under this Plan. The Shares reserved for issuance may be
either authorized and unissued Shares or shares reacquired at any time and now
or hereafter held as treasury stock. The aggregate number of Shares reserved
under this Section 6(a) shall be depleted by the number of Shares, if any, that
are subject to an Award as determined at the time of grant; provided that the
aggregate number of Shares reserved under this Section 6(a) shall be depleted by
two Shares for each Share delivered in payment or settlement of a full-value
Award. For this purpose, a full-value Award includes Restricted Stock,
Restricted Stock Units payable in Shares, Performance Shares, Performance Units
payable in Shares, and any other similar Award payable in Shares under which the
value of the Award is measured as the full value of a Share, rather than the
increase in the value of a Share. Notwithstanding the foregoing, the Company may
issue only such number of Shares as is described in the first sentence of this
Section 6(a) upon the exercise of incentive stock options. For purposes of
determining the aggregate number of Shares reserved for issuance under this
Plan, any fractional Share shall be rounded to the next highest full Share.


(b)Replenishment of Shares Under this Plan. If (i) an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under, or the payment
of other compensation with respect to Shares covered by, the Award (whether due
currently or on a deferred basis), (ii) it is determined during or at the
conclusion of the term of an Award that all or some portion of the Shares with
respect to which the Award was granted will not be issuable, or that other
compensation with respect to the Shares covered by the Award will not be
payable, on the basis that the conditions for such issuance will not be
satisfied, (iii) Shares are forfeited under an Award or (iv) Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, then such Shares shall be recredited
to the Plan’s reserve and may again be used for new Awards under this Plan, but
Shares recredited to the Plan’s reserve pursuant to clause (iv) may not be
issued pursuant to incentive stock options.


(c)Addition of Shares from Prior Plan. After the Effective Date, if any Shares
subject to awards granted under the Prior Plan would again become available for
new grants under the terms of such plan if such plan were still in effect, then
those Shares will be available for the purpose of granting Awards under this
Plan, thereby increasing the number of Shares available for issuance under this
Plan as determined under Section 6(a), including incentive stock options. Any
such Shares will not be available for future awards under the terms of the Prior
Plan.


(d)Participant Limitations. Subject to adjustment as provided in Section 18, no
Participant may be granted Awards that could result in such Participant:


(i)receiving Options for, and/or Stock Appreciation Rights with respect to, more
than 500,000 Shares during any fiscal year of the Company;


(ii)receiving Awards of Restricted Stock and/or Restricted Stock Units, and/or
other Stock-based Awards pursuant to Section 13, relating to more than 300,000
Shares during any fiscal year of the Company;


(iii)receiving Awards of Performance Shares, and/or Awards of Performance Units
the value of which is based on the Fair Market Value of Shares, for more than
300,000 Shares during any fiscal year of the Company; or




7

--------------------------------------------------------------------------------





(iv)receiving Awards of Performance Units the value of which is not based on the
Fair Market Value of Shares, Annual Incentive Award(s), Long-Term Incentive
Award(s) or Dividend Equivalent Unit(s) that would pay more than $10,000,000 to
the Participant during any single fiscal year of the Company.


In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance‑based compensation that
Code Section 162(m) provides. In addition, no Non-Employee Director may receive
grants of equity-based Awards in any fiscal year of the Company with an
aggregate grant date fair value in excess of five hundred thousand dollars
($500,000).






7.Options. Subject to the terms of this Plan, the Administrator will determine
all terms and conditions of each Option, including but not limited to: (a)
whether the Option is an “incentive stock option” which meets the requirements
of Code Section 422, or a “nonqualified stock option” which does not meet the
requirements of Code Section 422; (b) the grant date, which may not be any day
prior to the date that the Administrator approves the grant; (c) the number of
Shares subject to the Option; (d) the exercise price, which may not be less than
the Fair Market Value of the Shares subject to the Option as determined on the
date of grant; (e) the terms and conditions of vesting and exercise; and (f) the
term, except that an Option must terminate no later than ten (10) years after
the date of grant. In all other respects, the terms of any incentive stock
option should comply with the provisions of Code Section 422 except to the
extent the Administrator determines otherwise. Except to the extent
Administrator determines otherwise, a Participant may exercise an Option in
whole or part after the right to exercise the Option has accrued, provided that
any partial exercise must be for one hundred (100) Shares or multiples thereof.
If an Option that is intended to be an incentive stock option fails to meet the
requirements thereof, the Option shall automatically be treated as a
nonqualified stock option to the extent of such failure.


8.Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to: (a) whether the SAR is granted independently of an Option or
relates to an Option; (b) the grant date, which may not be any day prior to the
date that the Administrator approves the grant; (c) the number of Shares to
which the SAR relates; (d) the grant price, provided that the grant price shall
not be less than the Fair Market Value of the Shares subject to the SAR as
determined on the date of grant; (e) the terms and conditions of exercise or
maturity, including vesting; (f) the term, provided that an SAR must terminate
no later than ten (10) years after the date of grant; and (g) whether the SAR
will be settled in cash, Shares or a combination thereof. If an SAR is granted
in relation to an Option, then unless otherwise determined by the Administrator,
the SAR shall be exercisable or shall mature at the same time or times, on the
same conditions and to the extent and in the proportion, that the related Option
is exercisable and may be exercised or mature for all or part of the Shares
subject to the related Option. Upon exercise of any number of SARs, the number
of Shares subject to the related Option shall be reduced accordingly and such
Option may not be exercised with respect to that number of Shares. The exercise
of any number of Options that relate to an SAR shall likewise result in an
equivalent reduction in the number of Shares covered by the related SAR.


9.Performance and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Administrator
specifies; (c) whether the restrictions imposed on Restricted Stock or
Restricted Stock Units shall lapse, and all or a portion of the Performance
Goals subject to an Award shall be deemed achieved, upon a Participant’s death,
Disability or Retirement; (d) the length of the


8

--------------------------------------------------------------------------------





vesting and/or performance period and, if different, the date on which payment
of the benefit provided under the Award will be made; (e) with respect to
Performance Units, whether to measure the value of each unit in relation to a
designated dollar value or the Fair Market Value of one or more Shares;(f) with
respect to Restricted Stock Units and Performance Units, whether to settle such
Awards in cash, in Shares (including Restricted Stock), or a combination
thereof; and (g) whether an Award shall include the right to receive dividends
or Dividend Equivalent Units provided, however, that no dividends or Dividend
Equivalent Units shall be paid with respect to Performance Shares, Performance
Share Units, or any other Award that is subject to Performance Goals until the
relevant Performance Goals have been achieved.


10.Annual Incentive Awards. Subject to the terms of this Plan, the Administrator
will determine all terms and conditions of an Annual Incentive Award, including
but not limited to the Performance Goals, performance period, the potential
amount payable, and the timing of payment, subject to the following: (a) the
Administrator must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement of one or
more Performance Goals during the period the Administrator specifies, although
the Administrator may specify that all or a portion of the Performance Goals
subject to an Award are deemed achieved upon a Participant’s death, Disability
or Retirement, or such other circumstances as the Administrator may specify; and
(b) the performance period must relate to a period of one fiscal year of the
Company except that, if the Award is made in the year this Plan becomes
effective, at the time of commencement of employment with the Company or on the
occasion of a promotion, then the Award may relate to a period shorter than one
fiscal year.


11.Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or Retirement, or such other circumstances as the
Administrator may specify; and (b) the performance period must relate to a
period of more than one fiscal year of the Company.


12.Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award be made currently
or credited to an account for the Participant which provides for the deferral of
such amounts until a stated time; (c) the Award will be settled in cash or
Shares; and (d) as a condition for the Participant to realize all or a portion
of the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies; provided that any
Dividend Equivalent Units granted in connection with an Option, Stock
Appreciation Right or other “stock right” within the meaning of Code Section
409A shall be set forth in a written arrangement that is separate from such
Award, and to the extent the payment of such dividend equivalents is considered
deferred compensation, such written arrangement shall comply with the provisions
of Code Section 409A; and provided further that no Dividend Equivalent Unit
granted in tandem with another Award shall include vesting provisions more
favorable to the Participant than the vesting provisions, if any, to which the
tandem Award is subject; and provided further that any performance period
applicable to an Award of Dividend Equivalent Units must relate to a period of
one fiscal year of the Company except that, if the Award is made in the year
this Plan becomes effective, at the time of commencement of employment with the
Company or on the occasion of a promotion, then the Award may relate to a period
shorter than one fiscal year.


9

--------------------------------------------------------------------------------





13.Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation except as
provided herein, such Award may include the issuance of shares of unrestricted
Stock, which may be awarded in payment of director fees, in lieu of cash
compensation, in exchange for cancellation of a compensation right, as a bonus,
or upon the attainment of Performance Goals or otherwise, or rights to acquire
Stock from the Company. The Administrator shall determine all terms and
conditions of the Award, including but not limited to, the time or times at
which such Awards shall be made, and the number of Shares to be granted pursuant
to such Awards or to which such Award shall relate; provided that any Award that
provides for purchase rights shall be priced at 100% of Fair Market Value on the
date of the Award.


14.Termination of Employment or Service.


(a)Unvested Awards Canceled Upon Termination. Except as otherwise provided in an
Award agreement, if the employment or service of a Participant terminates other
than pursuant to subparagraphs (i) or (ii) below, all unvested Awards shall be
canceled immediately.


(i)When a Participant’s employment or service terminates as a result of the
Participant’s Retirement at a time when the Participant’s employment or service
could not have been terminated for Cause, the Administrator may permit Awards to
continue in effect beyond the date of Retirement in accordance with the
applicable Award agreement, and the exercisability and vesting of any Award may
be accelerated.


(ii)When a Participant resigns and, in the judgment of the Administrator, the
acceleration and/or continuation of outstanding Awards would be in the best
interests of the Company, the Administrator may (A) authorize, where
appropriate, the acceleration and/or continuation of all or any part of Awards
granted prior to such resignation and (B) permit the exercise, vesting and
payment of such Awards for such period as may be set forth in the applicable
Award agreement, subject to earlier cancellation pursuant to Section 16 or at
such time as the Administrator shall deem the continuation of all or any part of
the Participant’s Awards to be not in the Company’s best interests.


(b)Termination for Cause. If, after a Participant’s employment or service
terminates for a reason other than Cause, the Company determines that the
Participant’s employment or service could have been terminated for Cause had all
facts been known at such time, then on the date of such determination any
outstanding Awards shall terminate immediately and the Participant shall be
required to disgorge to the Company any gains attributable to Awards that were
outstanding at the time of the Participant’s termination of employment or
service.


(c)Death or Disability of a Participant.


(i)In the event of a Participant’s death at a time when the Participant’s
employment or service could not have been terminated for Cause, the
Participant’s estate shall have the period specified in the Award agreement
within which to receive or exercise any outstanding Award held by the
Participant under such terms as may be specified in the applicable Award
agreement.


(ii)In the event a Participant is deemed by the Company to be Disabled at a time
when the Participant’s employment or service could not have been terminated for
Cause, Awards and rights to any Awards may be paid to or exercised by the
Participant, if legally competent, or a committee or other legally designated
guardian or representative if the Participant is legally incompetent by virtue
of such disability.


10

--------------------------------------------------------------------------------





15.Transferability. Awards are not transferable other than by will or the laws
of descent and distribution, unless and to the extent the Administrator allows a
Participant to: (a) designate in writing a beneficiary to exercise an Award or
receive payment under an Award after the Participant’s death; (b) transfer an
Award to the former spouse of the Participant as required by a domestic
relations order incident to a divorce; or (c) transfer an Award; provided that,
with respect to this clause (c), the Participant may not receive consideration
for such a transfer of an Award.


16.Termination and Amendment of Plan; Amendment, Modification or Cancellation of
Awards.


(a)Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 16(b), this Plan will terminate when all Shares reserved for issuance
have been issued. If the term of this Plan extends beyond ten (10) years from
the Amendment Approval Date, no incentive stock options may be granted after
such time unless the shareholders of the Company have approved an extension of
this Plan.


(b)Termination and Amendment. The Board or the Administrator may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:


(i)the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) action of the Board, (B) applicable
corporate law, or (C) any other applicable law;


(ii)shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and


(iii)shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
or the limits set forth in Section 6(d) (except as permitted by Section 18), or
(B) an amendment that would diminish the protections afforded by Section 16(e).


(c)Amendment, Modification, Cancellation and Disgorgement of Awards.


(i)Except as provided in Section 16(e) and subject to the requirements of this
Plan, the Administrator may modify, amend or cancel any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award;
provided that, except as otherwise provided in the Plan or the Award agreement,
any modification or amendment that materially diminishes the rights of the
Participant, or the cancellation of the Award, shall be effective only if agreed
to by the Participant or any other person(s) as may then have an interest in the
Award, but the Administrator need not obtain Participant (or other interested
party) consent for the modification, amendment or cancellation of an Award
pursuant to the provisions of subsection (ii) or Section 18 or as follows: (A)
to the extent the Administrator deems such action necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded; (B) to the extent the Administrator
deems necessary to preserve favorable accounting or tax treatment of any Award
for the Company, or (C) to the extent the Administrator determines that such
action does not materially and adversely affect the value of an Award or that
such action is in the best interest of the affected Participant or any other
person(s) as may then have an interest in the Award. In addition, except as
provided in Section 16(e) and subject to the requirements of this Plan, the
Administrator may modify or amend any Award granted to a Participant under the
Prior Plan, or waive any restrictions or conditions applicable to any such
Award, in order to reflect Award terms consistent with the permitted terms of
Awards


11

--------------------------------------------------------------------------------





granted under this Plan regardless of the terms of the Prior Plan.
Notwithstanding the foregoing, unless determined otherwise by the Administrator,
any such amendment shall be made in a manner that will enable an Award intended
to be exempt from Code Section 409A to continue to be so exempt, or to enable an
Award intended to comply with Code Section 409A to continue to so comply.


(ii)Notwithstanding anything to the contrary in an Award agreement, the
Administrator shall have full power and authority to terminate or cause the
Participant to forfeit the Award, and require the Participant to disgorge to the
Company any gains attributable to the Award, if the Participant engages in any
action constituting, as determined by the Administrator in its discretion, a
breach of any agreement between the Participant and the Company or an Affiliate
concerning noncompetition, nonsoliciation, confidentiality, trade secrets,
intellectual property, nondisparagement or similar obligations.


(iii)Any Awards granted pursuant to this Plan, and any Stock issued or cash paid
pursuant to an Award, shall be subject to any recoupment or clawback policy that
is adopted by, or any recoupment or similar requirement otherwise made
applicable by law, regulation or listing standards to, the Company from time to
time.


(iv)Unless the Award agreement specifies otherwise, the Administrator may cancel
any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.


(d)Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 16 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.


(e)Repricing and Backdating Prohibited. Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided for in Section 18, neither
the Administrator nor any other person may (i) amend the terms of outstanding
Options or SARs to reduce the exercise price of such outstanding Options or
SARs; (ii) cancel outstanding Options or SARs in exchange for Options or SARs
with an exercise price that is less than the exercise price of the original
Options or SARs; or (iii) cancel outstanding Options or SARs with an exercise
price above the current Share price in exchange for cash or other securities. In
addition, the Administrator may not make a grant of an Option or SAR with a
grant date that is effective prior to the date the Administrator takes action to
approve such Award.


(f)Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Administrator approves for purposes of using this Plan in a foreign country
will not affect the terms of this Plan for any other country. In addition, all
such supplements, amendments, restatements or alternative versions must comply
with the provisions of Section 16(b)(ii).


(g)Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.


12

--------------------------------------------------------------------------------





17.Taxes.


(a)Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any Federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, the Administrator may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares; provided that the amount to be withheld in Shares
may not exceed the total maximum statutory tax rates associated with the
transaction to the extent needed for the Company to avoid an accounting charge.
If an election is provided, the election must be made on or before the date as
of which the amount of tax to be withheld is determined and otherwise as the
Administrator requires. In any case, the Company may defer making payment or
delivery under any Award if any such tax may be pending unless and until
indemnified to its satisfaction.
 
(b)No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other Person with an
interest in an Award that (i) any Award intended to be exempt from Code Section
409A shall be so exempt, (ii) any Award intended to comply with Code Section
409A or Code Section 422 shall so comply, or (iii) any Award shall otherwise
receive a specific tax treatment under any other applicable tax law, nor in any
such case will the Company or any Affiliate be required to indemnify, defend or
hold harmless any individual with respect to the tax consequences of any Award.


18.Adjustment Provisions; Change of Control.


(a)Adjustment of Shares. If: (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged; (ii)
the Company shall subdivide or combine the Shares or the Company shall declare a
dividend payable in Shares, other securities (other than stock purchase rights
issued pursuant to a shareholder rights agreement) or other property; (iii) the
Company shall effect a cash dividend the amount of which, on a per Share basis,
exceeds ten percent (10%) of the Fair Market Value of a Share at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Board determines by resolution is special or extraordinary in nature or that
is in connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Administrator necessitates an adjustment to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan, then the Administrator shall, in such manner as it may deem equitable to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, adjust as applicable: (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a), (b) and (d)) and which may after the event be made
the subject of Awards; (B) the number and type of Shares subject to outstanding
Awards; (C) the grant, purchase, or exercise price with respect to any Award;
and (D) to the extent such discretion does not cause an Award that is intended
to qualify as performance-based compensation under Code Section 162(m) to lose
its status as such, the Performance Goals of an Award. In any such case, the
Administrator may also (or in lieu of the foregoing) make provision for a cash
payment to the holder of an outstanding Award in exchange for the cancellation
of all or a portion of the Award (without the consent of the holder of an Award)
in an amount


13

--------------------------------------------------------------------------------





determined by the Administrator effective at such time as the Administrator
specifies (which may be the time such transaction or event is effective).
However, in each case, with respect to Awards of incentive stock options, no
such adjustment may be authorized to the extent that such authority would cause
this Plan to violate Code Section 422(b). Further, the number of Shares subject
to any Award payable or denominated in Shares must always be a whole number. In
any event, previously granted Options or SARs are subject to only such
adjustments as are necessary to maintain the relative proportionate interest the
Options and SARs represented immediately prior to any such event and to
preserve, without exceeding, the value of such Options or SARs.


Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.
Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.
(b)Issuance or Assumption. Notwithstanding any other provision of this Plan, and
without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.


(c)Change of Control. If the Participant has in effect an employment, retention,
change of control, severance or similar agreement with the Company or any
Affiliate or is subject to a policy that discusses the effect of a Change of
Control on the Participant’s Awards, then such agreement or policy shall
control. In all other cases, unless provided otherwise in an Award agreement or
by the Committee prior to the date of the Change of Control, in the event of a
Change of Control:


(i)If the purchaser, successor or surviving corporation (or parent thereof)
(each, a “Successor”) so agrees, some or all outstanding Awards shall be
assumed, or replaced with the same type of award with similar terms and
conditions, by the Successor in the Change of Control transaction. If
applicable, each Award which is assumed by the Successor shall be appropriately
adjusted, immediately after such Change of Control, to apply to the number and
class of securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the Award been exercised, vested or
earned immediately prior to such Change of Control, and other appropriate
adjustments in the terms and conditions of the Award shall be made. Upon the
termination of the Participant’s employment with the Successor in connection
with or within twenty-four (24) months following the Change of Control for any
reason other than an involuntary termination by the Successor for cause or a
voluntary termination by the Participant without good reason (as defined by the
policies generally applicable to employees of the Successor), all of the
Participant’s Awards that are in effect as of the date of such termination shall
be vested in full or deemed earned in full (assuming the maximum performance
goals provided under such Award were met, if applicable) effective on the date
of such termination.


14

--------------------------------------------------------------------------------





(ii)To the extent the Successor in the Change of Control transaction does not
assume the Awards or issue replacement awards as provided in clause (i), then,
unless provided otherwise in an Award agreement or by the Committee, immediately
prior to the date of the Change of Control all Awards that are then held by
Participants shall be cancelled in exchange for the right to receive the
following:


(A)For each Option or SAR, a cash payment equal to the excess of the Change of
Control price of the Shares covered by the Option or SAR that is so cancelled
over the purchase or grant price of such Shares under the Award;


(B)For each Share of Restricted Stock and each Restricted Stock Unit, the Change
of Control price per Share in cash or such other consideration as the Company or
the shareholders of the Company receive in such Change of Control;


(C)For all Performance Shares and/or Performance Units that are earned but not
yet paid, a cash payment equal to the value of the Performance Share and/or
Performance Unit;


(D)For all Performance Shares and Performance Units for which the performance
period has not expired, a cash payment equal to the value of the Performance
Share and/or Performance Unit calculated at the target performance level;


(E)For all Annual and Long-Term Incentive Awards that are earned but not yet
paid, a cash payment equal to the value of the Annual or Long-Term Incentive
Award;


(F)For all Annual and Long-Term Incentive Awards that are not yet earned, a cash
payment equal to the amount that would have been due under such Award(s) if the
Performance Goals (as measured at the time of the Change of Control) were to be
achieved at the target level through the end of the performance period;


(G)For all Dividend Equivalent Units, a cash payment equal to the value of the
Dividend Equivalent Units as of the date of the Change of Control; and


(H) For all other Awards, a cash payment based on the value of the Award as of
the date of the Change of Control.


If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.


(iii)The payments in respect of cancelled Awards described in Section 18(c)(ii)
shall be made as follows:


(A)To the extent the payments are attributable (1) to Awards that were fully
vested and earned as of the date of the Change of Control, or (2) to Options or
SARs (regardless of whether they were vested or earned), the payments shall be
made on the date of the Change of Control; and


(B)To the extent the payments are attributable to Awards (other than Options or
SARs) that were unvested or unearned as of the date of the Change of Control,
the payments shall be made on the earlier of (1) thirty (30) days following the
termination of the Participant’s employment with the Successor in connection
with or within twenty-four


15

--------------------------------------------------------------------------------





(24) months following the Change of Control for any reason other than an
involuntary termination by the Successor for cause or a voluntary termination by
the Participant without good reason (as defined by the policies generally
applicable to employees of the Successor) or (2) the date the Awards would have
become vested had they continued in effect or the last day of the performance
period, as applicable.


(iv)Notwithstanding anything to the contrary in this Section 18(c), (A) any
payment in respect of cancelled Awards (other than Options or SARs) that were
unvested or unearned as of the date of the Change of Control shall be forfeited
if the Participant’s employment with the Successor is terminated involuntarily
by the Successor for cause or voluntarily by the Participant without good reason
(as defined by the policies generally applicable to employees of the Successor)
prior to the payment date; and (B) the terms of any Awards that are subject to
Code Section 409A shall govern the treatment of such Awards upon a Change of
Control, and the terms of this Section 18(c) shall not apply, to the extent
required for such Awards to remain compliant with Code Section 409A, as
applicable.


(d)Application of Limits on Payments.


(i)Determination of Cap or Payment. Notwithstanding any other provision of this
Plan to the contrary, if any payments or benefits paid by the Company pursuant
to this Plan, including any accelerated vesting or similar provisions (“Plan
Payments”), would cause some or all of the Plan Payments or any other payments
made to or benefits received by a Participant in connection with a Change of
Control (such payments or benefits, together with the Plan Payments, the “Total
Payments”) to be subject to the tax (“Excise Tax”) imposed by Code Section 4999
but for this Section 18(d), then the Total Payments shall be delivered either
(A) in full or (B) in an amount such that the value of the aggregate Total
Payments that the Participant is entitled to receive shall be One Dollar ($1.00)
less than the maximum amount that the Participant may receive without being
subject to the Excise Tax, whichever of (A) or (B) results in the receipt by the
Participant of the greatest benefit on an after-tax basis (taking into account
applicable federal, state and local income taxes and the Excise Tax).


(ii)Procedures.


(A)If a Participant or the Company believes that a payment or benefit due the
Participant will result in some or all of the Total Payments being subject to
the Excise Tax, then the Company, at its expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel (“National
Tax Counsel”) selected by the Company (which may be regular outside counsel to
the Company), which opinion sets forth (1) the amount of the Base Period Income
(as defined below), (2) the amount and present value of the Total Payments, (3)
the amount and present value of any excess parachute payments determined without
regard to any reduction of Total Payments pursuant to Section 6(a)(ii), and (4)
the net after-tax proceeds to the Participant, taking into account applicable
federal, state and local income taxes and the Excise Tax if (x) the Total
Payments were delivered in accordance with Section 18(d)(i)(A) or (y) the Total
Payments were delivered in accordance with Section 18(d)(i)(B). The opinion of
National Tax Counsel shall be addressed to the Company and the Participant and
shall be binding upon the Company and the Participant. If such National Tax
Counsel opinion determines that Section 18(d)(i)(B) applies, then the Plan
Payments or any other payment or benefit determined by such counsel to be
includable in the Total Payments shall be reduced or eliminated so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. In such event, payments or benefits included in the Total
Payments shall be reduced or eliminated by applying the following principles, in
order: (1) the payment or benefit with the higher ratio of the parachute payment
value to present


16

--------------------------------------------------------------------------------





economic value (determined using reasonable actuarial assumptions) shall be
reduced or eliminated before a payment or benefit with a lower ratio; (2) the
payment or benefit with the later possible payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and (3)
cash payments shall be reduced prior to non-cash benefits; provided that if the
foregoing order of reduction or elimination would violate Code Section 409A,
then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments).


(B)For purposes of this Section 18: (1) the terms “excess parachute payment” and
“parachute payments” shall have the meanings given in Code Section 280G and such
“parachute payments” shall be valued as provided therein; (2) present value
shall be calculated in accordance with Code Section 280G(d)(4); (3) the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Code Section
280G(d)(1); (4) for purposes of the opinion of National Tax Counsel, the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of Code
Sections 280G(d)(3) and (4); and (5) the Participant shall be deemed to pay
federal income tax and employment taxes at the highest marginal rate of federal
income and employment taxation, and state and local income taxes at the highest
marginal rate of taxation in the state or locality of the Participant’s
domicile, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.


(C)If National Tax Counsel so requests in connection with the opinion required
by this Section 18(d)(ii), the Company shall obtain, at the Company’s expense,
and the National Tax Counsel may rely on, the advice of a firm of recognized
executive compensation consultants as to the reasonableness of any item of
compensation to be received by the Participant solely with respect to its status
under Code Section 280G.


(D)The Company agrees to bear all costs associated with, and to indemnify and
hold harmless the National Tax Counsel from, any and all claims, damages and
expenses resulting from or relating to its determinations pursuant to this
Section 18, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.


(E)This Section 18 shall be amended to comply with any amendment or successor
provision to Code Section 280G or Code Section 4999. If such provisions are
repealed without successor, then this Section 18 shall be cancelled without
further effect.


19.Miscellaneous.


(a)Other Terms and Conditions.


(i)The grant of any Award may also be subject to other provisions (whether or
not applicable to the Award granted to any other Participant) as the
Administrator determines appropriate, including, without limitation, provisions
for:


(A)one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Administrator determines,
including, by way of example, the form and manner of the deferral election, the
treatment of dividends paid on the Shares during the deferral period or a means
for providing a return to a Participant


17

--------------------------------------------------------------------------------





on amounts deferred, and the permitted distribution dates or events (provided
that no such deferral means may result in an increase in the number of Shares
issuable under this Plan);


(B)the payment of the purchase price of Options by (1) delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, (2) by
delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price, (3) by surrendering the right to receive Shares otherwise
deliverable to the Participant upon exercise of the Award having a Fair Market
Value at the time of exercise equal to the total exercise price, or (4) by any
combination of (1), (2) and/or (3);


(C)subject to Section 9, giving the Participant the right to receive dividend
payments, dividend equivalents or other distributions with respect to Awards
(other than Options or Stock Appreciation Rights) that are denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
Shares; provided, however, that any such dividends, dividend equivalents or
distributions shall be held in the custody of the Company and shall be subject
to the same restrictions on transferability and forfeitability that apply to the
corresponding Awards;


(D)restrictions on resale or other disposition of Shares; and


(E)compliance with federal or state securities laws and stock exchange
requirements.


(ii)Notwithstanding any provision of this Plan that requires a minimum vesting
and/or performance period for an Award, the Administrator may, at the time an
Award is granted or any later date, subject an Award to a shorter vesting and/or
performance period to take into account a Participant’s hire or promotion.


(b)Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:


(i)a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;


(ii)a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Affiliates;


(iii)a Participant who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant to the Company or any Affiliate shall not be
considered to have terminated employment until such Participant’s service as a
director of, or consultant to, the Company and its Affiliates has ceased; and




18

--------------------------------------------------------------------------------





(iv)a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate.


Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.
(c)No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Administrator may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.


(d)Unfunded Plan; Awards Not Includable for Benefits Purposes. This Plan is
unfunded and does not create, and should not be construed to create, a trust or
separate fund with respect to this Plan’s benefits. This Plan does not establish
any fiduciary relationship between the Company and any Participant or other
person. To the extent any person holds any rights by virtue of an Award granted
under this Plan, such rights are no greater than the rights of the Company’s
general unsecured creditors. Income recognized by a Participant pursuant to an
Award shall not be included in the determination of benefits under any employee
pension benefit plan (as such term is defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended) or group insurance or other
benefit plans applicable to the Participant which are maintained by the Company
or any Affiliate, except as may be provided under the terms of such plans or
determined by resolution of the Board.


(e)Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.


(f)Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Indiana,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.


(g)Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.




19

--------------------------------------------------------------------------------





(h)Construction. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and wherever any words are used in the singular or plural, they
shall be construed as though they were used in the plural or singular, as the
case may be, in all cases where they would so apply. Title of sections are for
general information only, and this Plan is not to be construed with reference to
such titles.


(i)Severability. If any provision of this Plan or any award agreement or any
Award (a) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (b) would disqualify this
Plan, any award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
award agreement and such Award will remain in full force and effect.






20